DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 32-38, and 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication No. WO 2016/075639 ("Belchior") in view of U.S. Patent Publication No. 2010/0140450 ("Duret").
Regarding claim 1, Belchior discloses a system (Fig. 1) for the determination of an output characteristic of a light source (1, Fig. 1), the system comprising: 
a) a light receptacle (2, Fig. 1, paragraph [0039]); 
b) a light detector (3, Fig. 1) configured to produce a signal (paragraph [0036], sensor response is a voltage) from the light collector (2, Fig. 1, paragraph [0036]); and 
c) a computer (7, Fig. 1, paragraphs [0037]-[0038]) programmed to provide the output characteristic of the light source (exposure time, paragraphs [0038]-[0040]) from the signal produced by the light detector (3, Fig. 1, paragraph [0048]), 
wherein the light detector (3, Fig. 1) is non-spectral (sensor measures intensity over a period of time, paragraphs [0036],[0045], [0048], Table 1) and the computer is programmed with a neural network (artificial neural networks, paragraphs [0037], [0041]) to provide the output characteristic of the light source (exposure time, paragraph [0038]) from input data corresponding to the signal produced by the light detector (3, Fig. 1, paragraph [0048]).  
Belchior does not explicitly disclose a light collector.
However, Duret discloses a light collector (116, 113, Figs. 2, 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a light collector as disclosed by Duret in the device of Belchior in order to guide and or direct the light energy produced by the light source towards photopolymerizable material.
Regarding claim 2, Belchior in view of Duret discloses the system of claim 1, and Belchior further discloses the computer (7, Fig. 1) is programmed with the neural network (artificial neural networks, paragraphs [0037], [0041]).  
Regarding claim 3, Belchior in view of Duret discloses the system of claim 2, and Belchior further discloses that the neural network is trained with the spectral profiles of a plurality of light sources (paragraph [0030], Table 4, literature data used for network training) including the light source (paragraphs [0022], [0049], training with lab tests using the light source).  
Regarding claim 4, Belchior in view of Duret discloses the system of claim 2, and Belchior further discloses that the neural network is further trained with a plurality of input values for an optical characteristic of the light detector (3, Fig. 1, Table 3, paragraph [0040], paragraph [0020], training uses known input and output data, and input data is the light detector response, paragraphs [0038], [0044], [0048]).  
Regarding claim 5, Belchior in view of Duret discloses the system of claim 4, and Belchior further discloses that the optical characteristic is the responsivity curve of the light detector (3, Fig. 1, Table 3, paragraph [0040], input data is the light detector response, paragraphs [0038], [0044], [0048]).  
Regarding claim 7, Belchior in view of Duret discloses the system of claim 1, and Belchior further discloses a mobile device (Fig. 5) that communicates with the computer (7, Fig. 1) to provide the output characteristic of the light source (exposure time, paragraph [0038]).  
Regarding claim 8, Belchior in view of Duret discloses the system of claim 7, and Belchior further discloses that the mobile device (Fig. 5) is a handheld device (Fig. 5, paragraphs [0032], [0042] device is handheld as it is used by dentists).  
Regarding claim 9, Belchior in view of Duret discloses the system of claim 1, and Belchior further discloses that the light detector (3, Fig. 1) is a photodiode (paragraphs [0036], [0048]), a photomultiplier tube, a CCD array, a CMOS sensor, a thermopile, or a photovoltaic device.  
Regarding claim 10, Belchior in view of Duret discloses the system of claim 1, and Belchior further discloses that the computer (7, Fig. 1) communicates wirelessly (paragraph [0040]) with the light detector (3, Fig. 1).  
Regarding claim 11, Belchior in view of Duret discloses the system of claim 1, and Belchior further discloses that the output characteristic is output power, output energy, output flux, a calculated spectrum, irradiance, calculated light source age, or calculated exposure time (required exposure time, paragraphs [0038]-[0040]).  
Regarding claim 32, Belchior discloses a method of determining an output characteristic of a light source, comprising: 
a) collecting light from a light source (1, Fig. 1, emits light, paragraph [0042]) with a light detector (3, Fig. 1) to produce a signal (paragraph [0036], sensor response is a voltage); 
b) sending the signal to a computer (7, Fig. 1, paragraphs [0037]-[0038]) programmed to determine the output characteristic of the light source (exposure time, paragraphs [0038]-[0040]); and 
c) providing the output characteristic (exposure time, paragraphs [0038]-[0040]) to a user (user, paragraph [0032]), wherein the light detector (3, Fig. 1) is non-spectral (sensor measures intensity over a period of time, paragraphs [0036],[0045], [0048], Table 1) or wherein the computer (7, Fig. 1) is programmed with a neural network (artificial neural networks, paragraphs [0037], [0041]).  
Belchior does not explicitly discloses a light collector.
However, Duret discloses a light collector (116, 113, Figs. 2, 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a light collector as disclosed by Duret in the device of Belchior in order to guide and or direct the light energy produced by the light source towards photopolymerizable material.
Regarding claim 33, Belchior in view of Duret discloses the method of claim 32, and Belchior further discloses that the computer (7, Fig. 1) communicates wirelessly (paragraph [0040]) to the light detector (3, Fig. 1).  
Regarding claim 34, Belchior in view of Duret discloses the method of claim 33, and Belchior further discloses that the computer (7, Fig. 1) communicates wirelessly (paragraph [0040]) with the mobile device (Fig. 5).  
Regarding claim 35, Belchior in view of Duret discloses the method of claim 34, and Belchior further discloses that the mobile device (Fig. 5) is a handheld device (Fig. 5, paragraphs [0032], [0042] device is handheld as it is used by dentists).  
 	Regarding claim 36, Belchior in view of Duret discloses the method of claim 32, and Belchior further discloses that the output characteristic is output power, output energy, output flux, a calculated spectrum, irradiance, calculated light source age, or calculated exposure time (required exposure time, paragraphs [0038]-[0040]).  
Regarding claim 37, Belchior in view of Duret discloses the method of claim 32, and Belchior further discloses that the light detector (3, Fig. 1) is a non-spectral light detector (sensor measures intensity over a period of time, paragraphs [0036],[0045], [0048], Table 1).  
Regarding claim 38, Belchior in view of Duret discloses the method of claim 37, and Belchior further discloses that the signal produced from the non-spectral light detector (3, Fig. 1, sensor measures intensity over a period of time, paragraphs [0036], [0045], [0048], Table 1) is a voltage (paragraph [0036]).  
Regarding claim 43, Belchior discloses a method of determining an output characteristic of a light source, comprising: 
a) receiving a signal (paragraph [0038], digitized voltage signal) from light collected from a light source (1, Fig. 1) with a light detector (3, Fig. 1); and 
b) using the signal in a computer (7, Fig. 1) programmed to determine the output characteristic of the light source (exposure time, paragraphs [0038]-[0040]), wherein the light detector (3, Fig. 1) is non-spectral (sensor measures intensity over a period of time, paragraphs [0036],[0045], [0048], Table 1) or wherein the computer is programmed with a neural network (artificial neural networks, paragraphs [0037], [0041]).  
Belchior does not explicitly discloses a light collector.
However, Duret discloses a light collector (116, 113, Figs. 2, 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a light collector as disclosed by Duret in the device of Belchior in order to guide and or direct the light energy produced by the light source towards photopolymerizable material.
Regarding claim 44, Belchior in view of Duret discloses the method of claim 43, and Belchior further discloses providing the output characteristic (exposure time, paragraphs [0038]-[0040]) to a user (user, paragraph [0032]).  
Regarding claim 45, Belchior in view of Duret discloses the method of claim 43, and Belchior further discloses that the output characteristic is output power, output energy, output flux, a calculated spectrum, irradiance, calculated light source age, or calculated exposure time (required exposure time, paragraphs [0038]-[0040]).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Belchior in view of Duret further in view of U.S. Patent Publication No. 2012/0266740 ("Hilbish").
Regarding claim 6, Belchior in view of Duret discloses the system of claim 2, but does not disclose that the input data for the neural network is normalized to values between 0-1.  
However, Hilbish discloses input data for the neural network is normalized to values between 0-1 (Fig. 10, paragraph [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to normalize the input data as disclosed by Hilbish in the device Belchior in view of Duret in order to reduce the input space into the neural network which allows for greater efficiency with respect to propagation of data through the network.
Response to Arguments
Applicant’s arguments, see page 5, filed 10/13/2022, with respect to the rejection(s) of claim 1 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent Publication No. 2019/0336259 ("Elmore") disclosing a light collector.
Applicant's arguments regarding claim 6 have been fully considered but they are not persuasive.  Applicant argues that Hilbish is wholly unrelated to characterization of lights and any teachings on normalization from Hilbish do cannot remedy the deficiencies of Belchior.  Examiner notes that Hilbish is used to teach a standard feature of neural networks.  
Further, Applicant argues that Belchior has a purpose, i.e. to measure the amount of light energy needed immediate before cementing an indirect dental restoration to determine exposure time, that is different than the present invention, which does not measure light though a dental restoration.
In response to this argument, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, Belchior in view of Duret discloses the structure of the claimed invention as described above and therefore meets the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication No. 2019/0336259 ("Elmore") discloses a dental curing light system that includes a light collector (paragraph [0140]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878